DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see page 7, filed 12/20/2021, with respect to the 112(a) rejection have been fully considered and are persuasive.  The 112(a) rejection of claims 1, 2, 7-10, 15 and 16 has been withdrawn. 
Applicant’s arguments, see page 7, filed 12/20/2021, with respect to the specification objection been fully considered and are persuasive.  The objection of the specification has been withdrawn. 
Applicant’s arguments, see pages 8 and 9, filed 12/20/2021, with respect to the 103 rejection have been fully considered and are persuasive.  The 103 rejection of the claims has been withdrawn. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Attorney Michael Eisenberg on 1/21/2021.

The application has been amended as follows: 

1. (Currently Amended) In a computer automated print services control system connected to a plurality of printing devices via a network, a wireless device comprising a processor, a memory unit, instructions stored in the memory unit and executed by the processor, which instructions cause the wireless device to:
via a common driver user application, allow a user to select a print job and input a print command from a plurality of print commands; 
store the print job in a server along with [[the]] user identification; 
wherein the print job is stored in the server via a first module comprising upgradable capability schema with custom commands for printer model numbers, and 
wherein the upgradable capability schema is based on a supplier model, a gateway IP address, and a domain name; 
via the common driver user application, enable authentication of print selection; 
via a second module comprised in the server, authenticate the wireless device at [[the]]a gateway or printer by matching received user identification details at the gateway or printer with stored user identification in the server; 
a selected printing device; and 
release the print job by the selected printing device.

7. (Currently Amended) The wireless device of claim 1 wherein the wireless device is further configured to: 
map [[the]]a generated print instruction from the wireless device to a manufacturer specific proprietary command based on the selected printing device.  

8. (Currently Amended) The wireless device of claim 7 wherein mapping the generated print instruction comprises converting the generated print instruction to [[the]]a printer device specific page description language.

9. (Currently Amended) In a wireless device comprised in a computer automated print services control system connected to a plurality of printing devices via a network, a method comprising:
 via a common driver user application, allowing a user to select a print job and input a print command from a plurality of print commands; 
storing the print job in a server along with [[the]] user identification; 
wherein the print job is stored in the server via a first module comprising upgradable capability schema with custom commands for printer model numbers, and wherein the upgradable capability schema is based on a supplier model, a gateway IP address, and a domain name; 
enable authentication of print selection; 
via a second module comprised in the server, authenticating the wireless device at [[the]]a gateway or printer by matching received user identification details at the gateway or printer with stored user identification in the server; 
based on authentication of the wireless device, converting the print job by the gateway to a format compatible with [[the]]a selected printing device; and 
releasing the print job by the selected printing device.

15. (Currently Amended) The method of claim 9 further comprising: 
mapping [[the]]a generated print instruction from the [[user]]wireless device to a manufacturer specific proprietary command based on the selected printing device.  

16. (Currently Amended) The method of claim 15 wherein the mapping of the generated print instruction comprises converting the generated print instruction to [[the]]a printer device specific page description language.


Allowable Subject Matter
Claims 1, 2, 7-10, 15 and 16 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The invention is directed towards a method and a wireless device comprising a processor, a memory unit, instructions stored in the memory unit and executed by the processor.  The following features are the unique aspects of the independent claims:

wherein the print job is stored in the server via a first module comprising upgradable capability schema with custom commands for printer model numbers, and wherein the upgradable capability schema is based on a supplier model, a gateway IP address, and a domain name;”

These features were not found in the applied and/or cited prior art.  These limitations, combined with the rest of the other claim limitations, overcome the prior art as a whole.  Thus, based on the above, the claims are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Sako discloses sending a job from a mobile device to a MFP through NFC after conversion.
Okumura, Gunning and Nishimi discloses a token and printer information communicated to a server.


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached on 571-272-3021.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 



/CHAD DICKERSON/Primary Examiner, Art Unit 2672